Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 October 31, 2013 Investor Solutions The Evolution of Alternative Beta: Using Index-Based Investment Strategies October 31, 2013 This presentation may not be altered except by Credit Suisse. Past performance is no guarantee or indicator of future results. Please see Selected Risk Considerations for important disclosures regarding the data and information contained and the views and opinions expressed in this material. -40,000 Uncertainty in the Current Environment § Recent outflows from bond mutual funds § Less inflows into equity funds over the last few -60,000§ Investors are looking for alternatives to diversify risk and generate returns § However, non-traditional investment strategies have previously been difficult to access Monthly Mutual Fund Flows 1/31/2007 -80,000 1/1/2007 5/1/2007 Source: Investment Company Institute. October 31, 2013 2 Index-Based Alternatives: A Potential Solution § Index-based alternatives seek to deliver non-traditional risk/return characteristics using liquid and often exchange traded instruments § One type is a mechanical strategy  systematic trading strategy Designed to access a specific market risk For example:  Merger Arbitrage: Buy the target company, short the acquiring company  Managed Futures: Buy when short term moving averages exceed long term, sell when long term moving averages exceed short term  Because mechanical strategies are systematic, they can be used to define an index methodology October 31, 2013 3 Case Study: Merger Arbitrage Strategy § Seeks to profit by investing in merger deals§ Gains realized when deals are completed§ Losses incurred when deals break § Deals tend to be isolated from market movement post-announcement 1 New deal announced 2 Apply liquidity / arbitrage constraints 4 3 4 Cash What type Stock Buy the target Buy the target of deal? Short the acquirer 5 Hold until completion/termination gains realized or lost October 31, 2013 4 Stock $45 Case Study: Merger Arbitrage Stock Deal Schlumbergers Valueacquisition of Smith Internationa l $40 Short 0.6966 shares of Schlumberger Fair for $61.42 for a fair value of $42.79 $0.0 $35 Deal Terms Payment Type: Stock $0.5 Deal Type: Company Takeover Percent Owned: 0% Buy 1 share of Smith Percent Sought: 100% International for Nature of Bid: Friendly $41.22 $ .0 $30 Currency: USD Announced Value: 12,342M Stock Terms (per share): Deal Merger arbitrage $ seeks to .5 capture the spread, in this case reflecting a potential 3.80% return or 7.90% annualized return $2.0 $2.5 Deal announced Index enters position Deal completed February 22, 2010 March 1, 2010 August 27, 2010 Source: Bloomberg and Credit Suisse October 31, 2013 5 1 Year rolling 2% YTD Credit Suisse Merger Arbitrage Li The Index is designed to provide exposure to a merger arbitrage inves Annualized Volat ilit y announced deals within the United States, Canada and Western Europe 0% 10 10 10 Sharpe 11 Rat 11 io 11 11 - -Jun p- Dec Mar Jun p- Dec e e S Corr. t o S&P S Index Corr. t o Barclays US Agg Credit Suisse Merge 1 The above graph and chart set forth the historical performance and return statistics of the Index from June 30, 2010 through September 30, 2013. The index rules were revised on September 1, 2010 and therefore, the index performance and index levels prior to such date do not reflect the modification of the index rules that took place on that date. Past performance is not a guarantee or indicator of future results . Credit Suisse Merger Arbitrage Liquid Index (Net) includes 0.50% p.a. of index calculation fees. The above graph includes this index calculation fee but does not reflect any fees associated with any investment product. Sources: Credit Suisse Asset Management LLC, Bloomberg. All data was obtained from publicly available information, internally developed data and other third party sources believed to be reliable. Credit Suisse has not sought to independently verify information obtained from public and third party sources and makes no representations or warranties as to accuracy, completeness or reliability of such information. October 31, 2013 6 Factor-Based Alternatives § Another type of index-based alternative is a factor-based strategy Seeks to track a hedge fund index by identifying market exposures and other dynamic factors that drive average performance § A factor is a fundamental risk exposure Sim ple Com plex Mechanical strategies Large cap equities Currency carry Merger arbitrage § The aim of factor-based alternatives is to identify when and how much to allocate to individual factors October 31, 2013 7 How to Identify Appropriate Factors Example: Credit Suisse Long/Short Liquid Index (Net) (the Index) § The Index seeks to correlate to the historical performance of the Credit Suisse Long/Short Equity Hedge Fund Index (the Target Index) § Many of the factors are traditional equity betas  S&P 500: Represents Large Cap US Equities  MSCI EM: Represents Emerging Market Equities § Also need non-traditional factors or alternative betas § For example, momentum:  Use Russell 1000 components  Buy the 200 with the best 12 month performance (high price momentum)  Short the 200 with the worst 12 month performance (low price momentum)  Rebalance monthly § Using both traditional and non-traditional factors seeks to achieve higher correlation to the Target Index October 31, 2013 8 How Do We Identify Factor Exposures? Use historical returns of the Target Index Determine core factors driving Target Index performance § Common positions are the main drivers of Target Index performance§ Core investment themes do not change rapidly Source: Credit Suisse. October 31, 2013 9 0% Sharpe Rat io Credit Suisse Long/Short Liquid Inde The Index seeks -5% correlate to the historical performance of the Credit Suisse Long/Short Equity Hedge Fund Index and is designed to provide exposure to a long/short 09 equity strategy as represented 10 by long and short positions 10 in various market measures. 11 - - Corr. o S&P 500 - Index Oct Apr t- Apr c Corr. Oo Barclays US Ag Credit Suisse Long/S Credit Suisse Long/S 1 The above graph and chart set forth the historical performance and return statistics of the Index from October 31, 2009 through September 30, 2013. The historical data for the Index does not account for the postponement of rebalancing dates due to market disruption events. Past performance is not a guarantee or indicator of future results. The Index includes 0.50% p.a. of index calculation fees. The above graph includes this index calculation fee but does not reflect any fees associated with any investment product. Sources: Credit Suisse Asset Management LLC, Bloomberg. All data was obtained from publicly available information, internally developed data and other third party sources believed to be reliable. Credit Suisse has not sought to independently verify information obtained from public and third party sources and makes no representations or warranties as to accuracy, completeness or reliability of such information. October 31, 2013 10 Investor Applications of Liquid Alternative Beta (LAB) Indices Investors have used LAB Index-Linked Products to: § Seek to improve liquidity and manage exposure / risk§ Expedite allocation to alternatives§ Diversify exposure October 31, 2013 11 ETN Platform and Summary October 31, 2013 12 Our Platform Ticker Name Underlying Index Underlying Annual Inception Primary Exposure 1 Investor Date Exchange Fee 2 CSLS Long/Short Equity Index Credit Suisse Long/Short Equity 0.45% February 19, NYSE Arca ETN Liquid Index (Net) 3 2ndex ETN
